Citation Nr: 1118308	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-15 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for low back disability.  

2.  Entitlement to an effective date prior to June 30, 2008 for the award of a 20 percent rating for low back disability.

3.  Entitlement to a rating in excess of 10 percent for left leg radiculopathy (as a neurological symptom of low back disability).

4.  Entitlement to an effective date prior to June 30, 2008 for the award of a separate 10 percent rating for left leg radiculopathy.

5.  Entitlement to a rating in excess of 10 percent for residuals of a right ankle injury.  

6.  Entitlement to a rating in excess of 10 percent for eczema of both feet

7.  Entitlement to a rating in excess of 10 percent for residuals of a right wrist injury.  
REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1988 to August 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO) that (pursuant to the Veteran's claim received on June 30, 2008) granted an increased (from 0 to 20 percent) rating for the low back disability, effective June 30, 2008; assigned a separate 10 percent rating for left leg radiculopathy (as a neurological symptom of the low back disability), also effective June 30, 2008; and continued 10 percent (each) ratings assigned for right ankle, right wrist, and eczema of both feet disabilities.  The Veteran's June 20, 2009 notice of disagreement in these matters identified the wrist and ankle disabilities as involving the left (rather than right) upper and lower extremities.  Inasmuch as he does not have service connected disabilities of the left wrist and ankle, but only the right, the Board observes that those were likely typographical errors on his part.  [Notably, someone amended (by hand) the notice of disagreement characterization of the wrist disability; and the Veteran's substantive appeal, dated in May 2009, properly identifies those disabilities as being on the right upper and lower extremities.]  

The matters of the ratings for low back disability, left leg radiculopathy, and eczema of the feet are being REMANDED to the RO.  VA will notify the Veteran if any action on his part is required.  

FINDINGS OF FACT

1.  An unappealed June 2003 rating decision continued a 0 percent rating for the Veteran's service-connected low back disability; his subsequent claim for an increased rating for such disability was received on June 30, 2008; at no time during the one year prior to that date is the low back disability shown to have been manifested by limitation of thoracolumbar motion to 85 degrees or less, limitation of combined range of motion to 235 degrees or less, y muscle spasm, guarding, or localized tenderness, incapacitating episodes of disc disease, or separately ratable neurological symptoms. 

2.  The Veteran's left lower extremity radiculopathy is not shown to have been manifested during the one year period prior to the filing of his claim for increase for his low back disability on June 30, 2008.  

3.  Throughout the appeal period, the Veteran's right ankle disability has been manifested by no more than moderate limitation of motion and also reasonably shown to have been manifested by instability consistent with moderate (but not worse) foot injury.  

4.  The 10 percent rating assigned for the Veteran's right wrist disability is the maximum rating provided for limitation of dorsiflexion or palmar flexion of the wrist; ankylosis of the wrist is not shown, or alleged; separately ratable neurological impairment is not shown.  


CONCLUSIONS OF LAW

1.  An effective date prior to June 30, 2008, for the assignment of a 20 percent rating for a low back disability is not warranted.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400, 4.71a, Diagnostic Codes (Codes) 5237, 5243 (2010).  

2.  An effective date prior to June 30, 2008, for the assignment of a 10 percent rating for left leg radiculopathy is not warranted.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400, 4.124a, Code 8520 (2010).  

3.  A 20 percent, but no higher, combined rating is warranted for the Veteran's right ankle disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.71a, Codes 5271, 5284 (2010).  

4.  A rating in excess of 10 percent for residuals of a right wrist injury is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Codes 5214, 5215 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as generic notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to their initial adjudication.  A July 2008 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also informed him generally of effective date criteria.  A December 2009 SSOC readjudicated the matters.  He has received the general-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.  Regarding the effective date issues, such issues stem from awards of compensation/increased compensation.  The December 2009 SSOC properly provided notice regarding the effective date of the awards.  The Veteran has had ample opportunity to respond, and has not alleged that notice was less than adequate.

The Veteran's STRs and pertinent postservice treatment records are associated with his claims file.  The RO arranged for an examination of the Veteran in August 2008, and an addendum examination in October 2008 (to obtain X-rays and to obtain clinical findings regarding the Veteran's right wrist disability).  The examinations, cumulatively, are adequate for rating purposes; the examiner expressed familiarity with the pertinent medical history, and conducted thorough examinations, noting all findings necessary for consideration of the applicable criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's duty to assist is met.  

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

General Criteria for Effective Date Claims

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception to this rule provides that the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997) (When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
Effective Date of 20 Percent Rating for Low Back Disability

Historically, a November 1993 rating decision granted service connection for a low back disability, rated 0 percent, effective August 30, 1992 (day after separation from service).  The Veteran did not appeal this decision, and it became final based on the evidence of record at the time.  Subsequent rating decisions, most recently in June 2003, continued the 0 percent rating, and are final based on the evidence of record at the time.  They are not subject to revision in the absence of clear and unmistakable error (CUE).  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a request for revision based on CUE can result in the assignment of an effective date earlier than the date of a final decision).  CUE in a prior rating decision is neither alleged, nor raised by the record.  

The earliest document of record received after the June 2003 rating decision that may be construed as an informal or formal claim for an increased rating for low back disability is the correspondence from the Veteran's attorney, received on June 30, 2008, requesting a claim for increase for his service-connected disabilities.  Under the governing law and regulations (and caselaw) outlined above, the Board must review evidence dating back to June 30, 2007, to determine if within that one year period prior to the claim, an increase in the low back disability was factually ascertainable.  

The Veteran's low back disability is rated under Code 5237 (for lumbosacral strain).  Lumbosacral strain is rated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula), and intervertebral disc syndrome (although not specifically diagnosed) is rated under the General Rating Formula or based on incapacitating episodes, whichever is more favorable to the veteran.  38 C.F.R. § 4.71a, Codes 5237, 5243.  

Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, if the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, if there is muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

Notes following the General Rating Formula criteria provide the following: First, associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion shall be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a.  

Under Code 5243, a 20 percent rating is assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes if such episodes had a total duration of at least four weeks but less than six weeks, during the past 12 months.  A 60 percent (maximum) rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Note (1) following Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.  

The only medical evidence of record pertaining to the Veteran's low back disability during the one year period prior to June 30, 2008 is a February 2008 VA treatment report noting the Veteran's complaints of chronic low back pain, and showing a diagnosis of lumbar disc disease status post surgery (from a left L4-L5 diskectomy in May 2003).  This evidence does not show or suggest that the low back disability was manifested by limitation of forward flexion to less than 85 degrees, or limitation of combined range of thoracolumbar spine motion to less than 235 degrees, or muscle spasm, guarding, or localized tenderness, so as to warrant an increased rating.  The increase in the rating to 20 percent was based on findings on August 2008 VA examination.  Inasmuch as there is no further competent (medical) evidence in the record pertaining to the Veteran's low back disability in the one year period prior to June 30, 2008, it was not factually ascertainable that an increase in the Veteran's low back disability occurred prior to that date.  

The legal criteria for establishing entitlement to an earlier effective date for the 20 percent rating for the Veteran's low back disability are not met; accordingly, the claim must be denied.  

Effective Date for a Separate Rating for Left Leg Radiculopathy

The December 2008 rating decision on appeal awarded the Veteran service connection for left leg radiculopathy (as a neurological manifestation of low back disability), rated at 10 percent, effective from June 30, 2008, the date of his claim.  While the Veteran's June 30, 2008 claim seeking the benefit was one of service connection for left leg disability, in essence, it was also a claim for an increased rating for service-connected back disability.  See Note (1) to the General Formula (i.e., that any objective neurologic abnormalities associated with a spine disability should be rated separately under an appropriate diagnostic code).  Consequently, the date of claim is not an absolute limit as to the effective date of the date; instead the Veteran is entitled to consideration of the rating for the one year prior to the date of claim afforded in claims for increase. 

The earliest document in the claims file that may be construed as an informal or formal claim seeking compensation for the left leg radiculopathy is the Veteran's application for an increased rating for his low back disability received on June 30, 2008.  Under the controlling law and regulations outlined above, the Board must review the evidence dating back to June 30, 2007, to determine the "earliest date as of which," within the year prior to the claim, an increase in disability was factually ascertainable.  

The Veteran's left leg radiculopathy is rated under Code 8520 (for impairment of the sciatic nerve).  38 C.F.R. § 4.124a.  Incomplete paralysis of the sciatic nerve warrants a 10 percent rating when mild, a 20 percent rating when moderate, a 40 percent rating when moderately severe, and a 60 percent rating when severe, with marked muscular atrophy.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.  

There is no medical evidence in the record (or identified for development) that shows or suggests that the Veteran had left leg radiculopathy as a neurological manifestation of his low disability during the one year period prior to the June 30, 2008 claim.  Indeed, the separate 10 percent rating assigned was based on the August and October 2008 (subsequent to the claim) VA examination findings.  Without any competent (medical) evidence of left lower extremity neurological pathology warranting  a separate rating prior to June 30, 2008, it was not factually ascertainable in the year prior to that date that an increase in the Veteran's low back disability (consisting of left leg radiculopathy) had occurred.  Consequently, an effective date prior to the June 30, 2008 date of claim is not warranted.  

General Criteria for Increased Rating Claims

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different plains.  Inquiry will be direct to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.  

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Right Ankle Disability

Historically, a November 1993 rating decision granted service connection for residuals of a right ankle injury, rated 10 percent disabling.  

The Veteran's right ankle disability is rated under Code 5271 (for limitation of motion).  Code 5271 provides a 10 percent rating for moderate limitation of ankle motion, and a 20 percent rating for marked limitation of motion.  Higher ratings for impaired motion require that the ankle be ankylosed.  Code 5270.  38 C.F.R. § 4.71a.  

Normal ranges of ankle motions are 0 to 20 degrees dorsiflexion and 0 to 45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate II.  

As the Board is required to look to any alternate criteria which might provide for an increased rating, the criteria in Code 5284 (for other foot injuries) must also be considered.  Code 5284 provides ratings of 10 percent for moderate foot injury, a 20 percent for moderately severe foot injury, and 30 percent for severe foot injury.  A note following Code 5284 provides that a 40 percent rating is warranted where there is actual loss of use of the foot.  38 C.F.R. § 4.71a.  
The terms "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

The evidence pertaining to the Veteran's right ankle disability consists primarily of the report of an August 2008 VA examination, when his right ankle complaints included pain, stiffness, and instability.  He reported his main means of pain control is activity modification and avoidance.  He rated the normal baseline pain at a 4 (out of 10) and with flare-ups to 8 (out of 10) (specifically indicating that running is a major irritating factor that causes flare-ups).  He related that his functional limitations were that he was able to stand for 3 to 8 hours, with only short rest periods, and that he was only able to walk 1 to 3 miles.  Examination revealed dorsiflexion to 10 degrees (with pain beginning at 5 degrees), and plantar flexion to 45 degrees (with pain beginning at 20 degrees); there was no additional limitation of motion on repetitive use.  The anterior drawer sign was mildly positive (reflective of mild instability).  

The Board finds that this evidence shows that the right ankle disability has been manifested by limitation of motion that neither meets nor approximates limitation to a "marked" degree, and that a rating in excess of 10 percent for limitation for motion is not warranted.  In this regard the Board notes the broad range between the criteria for the 10 and 20 percent ratings, i.e., from moderate to marked, and that the limitation to less than half of normal suggests more than moderate limitation.  However, the limitation suggested falls short of approximating "marked".  In this regard the Board finds noteworthy that the functional limitations noted do not suggest "marked" limitation.  The Veteran has indicated he can stand hours, and walk 3 miles, and the examiner noted there was no additional limitation of motion on use.  However, the August 2008 VA examination also found positive drawer sign (suggesting slight but not greater instability).  Inasmuch as instability is not recognized in the criteria under Code 5271, and the Rating Schedule does not include any specific code that does, the Board must look to other criteria for an analogous rating, as provided under 38 C.F.R. § 4.20.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the slight ankle instability shown by the record may be found analogous to moderate foot injury, warranting a 10 percent rating under Code 5284.  Combining the 10 percent ratings under Code 5271 (for limitation of motion) and 5284 (for reasonably shown instability) results in a combined rating of 20 percent for the Veteran's service-connected right ankle disability.  See 38 C.F.R. § 4.25.  

The Board has also considered whether referral for extraschedular consideration is indicated by the record.  As the record does not show right ankle symptoms or impairment that are not encompassed by the criteria for the ratings under Codes 5271 and 5284 now assigned, the schedular criteria are not inadequate, and referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 115.  

Right Wrist Disability

A November 1993 rating decision granted service connection for residuals of a right wrist injury, rated 10 percent.  

The right wrist disability is rated under Code 5215 (for limitation of motion).  The rating schedule provides a higher rating (in excess of 10 percent) for wrist disability only where there is ankylosis of the wrist.  See 38 C.F.R. § 4.71a, Codes 5214, 5215.  However, the record includes no evidence of ankylosis (even with factors such as limitation due to pain, flare-ups, or use considered) so as to warrant a rating under this code.  [Ankylosis is the immobility and consolidation of a joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992.]  

Normal wrist range of motion is 80 degrees of palmar flexion, 70 degrees of dorsiflexion, 20 degrees of radial deviation, and 45 degrees of ulnar deviation.  38 C.F.R. § 4.71, Plate I.  

On August 2008 VA examination, the Veteran's right wrist complaints included pain (in the dorsum, with overuse and with weather changes).  He denied swelling, redness, or weakness.  He related he does not take pain medication due to gastrointestinal side effects, although he occasionally ices his wrist.  He rated the daily pain at a 3 to 4 (out of 10) with flare-ups to 5 to 6 (out of 10).  Examination revealed palmar flexion to 80 degrees, dorsiflexion to 70 degrees, radial deviation to 20 degrees (with pain beginning at 15 degrees), and ulnar deviation to 45 degrees; there was no additional limitation of motion on repetitive use.  

On October 2008 addendum VA examination, X-rays of the right wrist revealed a normal right wrist.  Examination revealed palmar flexion to 60 degrees, dorsiflexion to 70 degrees, radial deviation to 20 degrees, and ulnar deviation to 40 degrees.  On repetitive use of radial and ulnar deviation movements, there was mild weakness and fatigue.  The diagnosis was tendinitis of the right wrist.  

Although the Veteran has limitation of right wrist motion, weakness, pain, and fatigue, ankylosis is neither shown, nor alleged.  Consequently, the evidence does not provide a basis for an increase in the rating for the orthopedic manifestations of this disability.  

Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any function loss beyond that being currently compensated.  38 C.F.R. §§ 4.10, 4.40, and 4.45; DeLuca, 8 Vet. App. at 205.  Notably, there is no evidence of a separately ratable neurological disability as a residual of his service-connected right wrist disability.  

The Board has also considered whether referral for extraschedular consideration is indicated by the record.  There is no evidence of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  Accordingly, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 115.  

The preponderance of the evidence is against this claim; accordingly, the benefit of the doubt doctrine does not apply.  The claim must be denied.  





ORDER

An effective date prior to June 30, 2008, for the assignment of a 20 percent rating for the Veteran's low back disability is denied.  

An effective date prior to June 30, 2008, for the assignment of a separate 10 percent rating for left leg radiculopathy is denied.  

A 20 percent rating is granted for the Veteran's service connected right ankle disability, subject to the regulations governing payment of monetary awards.  

A rating in excess of 10 percent for residuals of a right wrist injury is denied.  


REMAND

Regarding the matter of the rating for the Veteran's service-connected eczema of the feet, the Board finds that the August 2008 VA examination was inadequate to rate the disability.  The VA examiner found that eczema of the left foot had resolved; however, the service-connected entity is bilateral foot eczema.  As the examiner did not account for the right foot, a further, adequate, examination is necessary.  

Regarding the current ratings for low back disability and left leg radiculopathy, the Board observes that a March 2009 VA treatment record noted the disabilities were gradually getting worse.  Inasmuch as the most recent VA examination was in October 2008, and because there is evidence suggesting a worsening of symptoms, a contemporaneous examination is necessary to assess the current severity of these disabilities is necessary.  In addition, the most recent VA treatment records associated with the claims file are from May 2009.  As the record suggests ongoing treatment, and records of such treatment are likely to contain information pertinent to the remaining matters on appeal, development to secure such records is necessary.  

Finally, it is noteworthy that the Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record copies of complete updated (since May 20009) clinical records of all VA treatment the Veteran has received for bilateral foot eczema, low back, and left leg radiculopathy disabilities.  

2.  The RO should then arrange for the Veteran to be examined by a dermatologist to determine the current severity of his service-connected eczema of the feet.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  A complete history should be elicited, to include the types of medications that have been used/prescribed to treat the service-connected disability, if any (and a description of flare-ups, if any).  The examiner should describe in detail all current manifestations of the foot eczema, if any.  The examiner must indicate the percentage of the Veteran's body affected the eczema of the feet.  The location and extent of any scarring due to the Veteran's service-connected eczema of the feet should also be described (and if there is none, it must be so stated).  

3.  The RO should also arrange for the Veteran to be afforded an orthopedic examination to determine the current severity of his service-connected low back disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated studies should be completed.  The findings reported should specifically include thoracolumbar ranges of motion, and whether the spine is ankylosed.  The examiner must specifically note whether the low back disability has been manifested by incapacitating episodes (i.e., periods of bedrest prescribed by a physician), and if so, their frequency and duration (in terms of weeks in the past year).  The examiner should also note the degree of severity of the manifestations of the Veteran's left leg radiculopathy, and identify the functional impairment due to such manifestations.  The examiner must explain the rationale for all opinions given.  

4.  The RO should then readjudicate these matters (to include consideration of the possibility of "staged" ratings).  If a claim remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


